COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Alice Marie Gandy, et al. v. Robert Williamson, Estate of
                            Jimmy Glenn Williamson, Deceased, Jimmy Williamson,
                            P.C., Williamson & Rusnak, Cyndi Rusnak, and Cyndi
                            Rusnak, PLLC

Appellate case number:      01-19-00335-CV

Trial court case number:    459,062-401

Trial court:                Probate Court No. 2 of Harris County

        On June 11, 2019, we abated the appeal and remanded the case to the trial court to
allow appellants to obtain a final judgment disposing of all remaining claims. See Tex.
R. App. P. 27.2; Iacono v. Lyons, 6 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.]
1999, order). The trial court clerk has filed a supplemental clerk’s record that includes
the trial court’s Order of Nonsuit and Final Judgment. Accordingly, we reinstate the
appeal on the Court’s active docket.
        Appellant’s brief is due to be filed in this Court no later than 30 days from the date
of this order. See TEX. R. APP. P. 38.6(a), (d).
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually        Acting for the Court

Date: ___July 23, 2019___